Per Curiam.

This judgment must be reversed. The wheat growing on the ground, had been sold, and transferred by the plaintiff to Rodgers. The assignment is not set out at length, in the return; but it was treated as an instrument duly transferring all the interest of the plaintiff to Rodgers; and in the declaration the injury is alleged to be done to Rodgers, as assignee of the plaintiff. There was no necessity for bringing the suit in the name of Jarvis; and he having devested himself of all interest in the subject could not, for his own benefit, sustain the action.
Judgment reversed.